Exhibit 10.1
AMENDMENT NO. 5 TO
OMNIBUS AGREEMENT
     This AMENDMENT NO. 5 TO OMNIBUS AGREEMENT (this “Amendment”), dated as of
August 2, 2010 is by and among Western Gas Partners, LP, a Delaware limited
partnership (the “Partnership”), Western Gas Holdings, LLC, a Delaware limited
liability company (the “General Partner”), and Anadarko Petroleum Corporation, a
Delaware corporation (“Anadarko” and, together with the Partnership and the
General Partner, the “Parties” and each, a “Party”).
     WHEREAS, the Parties are party to that certain Omnibus Agreement that was
entered into on, and effective as of, May 14, 2008 (as previously amended by
Amendments No. 1, 2, 3 and 4 thereto, the “Omnibus Agreement”);
     WHEREAS, pursuant to, and in connection with the transactions contemplated
by, the Contribution Agreement dated as of August 2, 2010 (the “Contribution
Agreement”) by and among the Parties and certain other parties thereto, certain
affiliates of Anadarko will contribute certain assets to the Partnership and its
subsidiaries;
     WHEREAS, as a condition precedent to consummating the transactions
contemplated by the Contribution Agreement, the Parties must have entered into
this Amendment;
     WHEREAS, the Parties have appropriately approved this Amendment; and
     WHEREAS, the Parties desire to amend the Omnibus Agreement in furtherance
of the foregoing recitals.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
     1. Defined Terms. Capitalized terms used but not defined in this Amendment
shall have the meanings ascribed to such terms in the Omnibus Agreement.
     2. Amendment to the Omnibus Agreement. Section 3.1(c) of the Omnibus
Agreement is hereby amended by deleting such section and replacing it in its
entirety with the following:
     “(c) Subject to the provisions of this Section 3.1(c), the amount for which
Anadarko shall be entitled to reimbursement from the Partnership Entities
pursuant to Section 3.1(b) for general and administrative expenses shall not
exceed $6.9 million for the year ended December 31, 2009, and $9.0 million for
the year ended December 31, 2010 (the “G&A Expenses Limit”). If between the date
of this Amendment and December 31, 2010 the Partnership Group completes any
acquisition of assets or businesses or the business of the Partnership Group
otherwise expands, then the G&A Expenses Limit shall be appropriately increased
in order to account for adjustments in the nature and extent of the general and
administrative services provided by the Anadarko Entities to the Partnership
Entities, with any such increase in the G&A Expenses Limit (i) to remain in

1



--------------------------------------------------------------------------------



 



effect (subject to adjustment, if any, as provided in the immediately preceding
sentence or for any subsequent acquisition(s)) for the period from the
completion of any such acquisition through December 31, 2010 and (ii) to be
subject to the prior approval of the Special Committee. After December 31, 2010,
the G&A Expenses Limit will no longer apply and the General Partner will
determine the amount of general and administrative expenses that will be
properly allocated to the Partnership Group in accordance with the terms of the
Partnership Agreement. The G&A Expenses Limit shall not apply to reimbursement
for publicly traded partnership expenses of the Partnership Group as provided in
Section 3.3 or the reimbursement of allocable commitment fees as provided in
Section 3.4.”
     3. Confirmation. Except as expressly amended by this Amendment, the Omnibus
Agreement is not modified hereby, is hereby ratified and confirmed, and shall
remain in full force and effect.
     4. Counterparts. This Amendment may be executed on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment by facsimile transmission or electronic mail shall be
effective as delivery of a manually executed counterpart hereof.
     5. Choice of Law; Submission to Jurisdiction. This Amendment shall be
subject to and governed by the laws of the State of Texas. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Houston, Texas.
[Signature Page to Follow]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
and delivered on the date first written above.

                  WESTERN GAS PARTNERS, LP    
 
           
 
  By:   WESTERN GAS HOLDINGS, LLC,    
 
      its general partner    
 
           
 
  By:
Name:   /s/ Donald R. Sinclair
 
Donald R. Sinclair    
 
  Title:   President and Chief Executive    
 
      Officer    
 
                WESTERN GAS HOLDINGS, LLC    
 
           
 
  By:
Name:   /s/ Donald R. Sinclair
 
Donald R. Sinclair    
 
  Title:   President and Chief Executive    
 
      Officer    
 
                ANADARKO PETROLEUM CORPORATION    
 
           
 
  By:
Name:   /s/ R.A. Walker
 
R.A. Walker    
 
  Title:   President and Chief Operating    
 
      Officer    

3